In a custody proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Richmond County (Richardson, J.), dated May 21, 1997, as, after a hearing, granted permanent custody of the parties’ daughter to the father, and suspended her obligation to pay child support to the father only until the child finished high school, and the father cross-appeals from stated portions of the same order.
Ordered that the cross appeal is dismissed, without costs or disbursements, for failure to perfect the same in accordance with the rules of this Court {see, 22 NYCRR 670.8 [e]); and it is further,
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The father’s interference with the relationship between the child and the mother cannot be condoned (see, Maloney v Maloney, 208 AD2d 603). However, the child is now over 17 years of age, has lived with her father since the instant proceeding was commenced in 1995, and has expressed a strong preference for remaining with him. Accordingly, it cannot be said that the award of custody to the father was not proper under the circumstances (see, Eschbach v Eschbach, 56 NY2d 167, 172).
*394The mother’s remaining contention is without merit. Bracken, J. P., Sullivan, Goldstein and McGinity, JJ., concur.